Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the term “the housing” in line 9.  It is clear from the specification that there is a “housing”, (for example, wrist housing 112, Fig. 2; para [0044] of published application; jaw housing 130, Fig. 3, para [0046]; housing 330, para [0061] of published application), however, since claim 1 does not previously recite the term “housing”, the term “the housing” in line 9 should read “a housing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa et al, US 2004/0199147 A1 (“Nishizawa”).
Regarding claims 1 and 12, Nishizawa discloses an end effector of a surgical tool (portions at 14, 15, 16, see Figs. 1-11, paras [0025]-[0026]), the end effector for use with, and connection to a robot arm of a robotic surgical system (82, 85, see Fig. 11, para [0062]), wherein the end effector is controlled by at least one cable extending from a motor of a control device of the robotic surgical system (motor 52 with cables/wires 3a-d, Figs. 8-10, para [0034]), the end effector comprising: 
a jaw support shaft (13, Figs. 1-2) defining a longitudinal axis (axis of 13, Fig. 1) and a pivot axis (axis of pin 7, where pivot axis is perpendicular or orthogonal to axis of 13, see Figs. 2-3) that is orthogonal to the longitudinal axis; 
a plurality of jaw members (1a, 1b, Fig. 2) supported on the jaw support shaft and being pivotable about the pivot axis (Figs. 2-3, para [0037]; jaws supported by way of 4b, which is attached to 13a with support plates 11, 12); 
an articulation member (4, Fig. 4) supported between the jaw members and including a plurality of articulation pins (7, 8a, 8b, para [0028]) coupled to the jaw members (pins 7, 8a, 8b coupled to 1a and 1b by way of member 4 at portion 4, 4b, Fig. 2; “couple” could be direct or indirect coupling type connection), the pivot axis of the jaw support shaft being offset from at least one of the articulation pins (pins 8a, 8b are offset a longitudinal distance from the pivot axis at 7, Fig. 2; according to the broadest reasonable interpretation, “offset” can mean offset in 
a plurality of cam pulleys (2a, 2b, Fig. 4) mounted to the housing and coupled to the jaw members (1a, 1b; housing can be interpreted as outer portion of jaw member, or portion of jaw member proximal to gripping surface, or portions at 9a, 9b, Fig. 2), the cam pulleys (2a, 2b) being rotatable about the pivot axis to move the jaw members between open and closed conditions (para [0037]).
Regarding claims 2 and 13, Nishizawa discloses the end effector of claim 1, wherein at least a portion of at least one of the articulation pins is positioned proximally of the pivot axis (8a is proximal of axis at 25, see Fig. 2).
Regarding claims 3 and 14, Nishizawa discloses the end effector of claim 1, wherein at least a portion of at least one of the articulation pins is positioned distally of the pivot axis (at least a portion of 7 is distal of the axis at 25, Fig. 2).
Regarding claims 5, Nishizawa discloses the end effector of claim 1, wherein each jaw member of the jaw members (1a, 1b) defines an articulation pin opening (opening in proximal end of jaws 1a, 1b for pin 7, Figs. 2-3) adapted to receive one of the articulation pins (7) to couple the articulation member to the jaw members (Fig. 1, para [0028]).
Regarding claims 6-7, 16-17, Nishizawa discloses the end effector of claim 1, wherein rotation of at least one of the cam pulleys (2a, 2b) causes the jaw members (1a, 1b) to pivot through a jaw angle of up to about sixty degrees (Fig. 3, para [0038]; ), 
Regarding claims 8, Nishizawa discloses the end effector of claim 1, wherein each cam pulley of the cam pulleys (2a, 2b) is coupled to at least one first cable (3a, 3b, Fig. 4, paras [0033]-[0034]) and the articulation member (4) is coupled to at least one second cable (3c, 3d or 5a, 5b, Fig. 3, paras [0028] and [0031]).
Regarding claims 9, Nishizawa discloses the end effector of claim 8, wherein the at least one first cable and the at least one second cable (3a, 3b, 3c, 3d, 5a, 5b) are coupled to at least one motor (51, 52, Fig. 8, para [0034]) so that actuation of the at least one motor articulates and/or pivots the jaw members (para [0037]).
Regarding claims 10 and 18, Nishizawa discloses the end effector of claim 1, further comprising a housing (9a, 9b, Fig. 1, which form an outer housing around the end effector) a defining a longitudinal axis (axis of 9a, 9b, Fig. 1), wherein the jaw support shaft (13) is pivotally connected to a distal end portion of the housing (portion at 13b is connected by way of portions 11, 12 to distal end of 9a and 9b, Fig. 2, para [0030]).
Regarding claims 11 and 19, Nishizawa discloses the end effector of claim 1, wherein the jaw members (1a, 1b) are pivotable about the pivot axis (axis at 7) while in an articulated position relative to the longitudinal axis of the jaw support shaft (para [0045]; independent movement of jaws to open and close while jaws are in the articulated position at an angle relative to shaft 13).
Regarding claim 20, Nishizawa discloses a method of actuating an end effector of a robotic surgical system (portions at 14, 15, 16, see Figs. 1-11, paras [0025]-[0026]; robot portions 82, 85, see Fig. 11, para [0062]), comprising: rotating a cam pulley (2a, 2b) secured to a plurality of jaw members (1a, 1b) to open or close the jaw members about a pivot axis (axis at 7, para [0037]); and rotating an articulation member (4) positioned between the jaw members to articulate the jaw members relative to a longitudinal axis of the end effector with a plurality of articulation pins (7, 8a, 8b) that extend from the articulation member (Fig. 3, para [0038]), wherein at least one of the articulation pins is at least partially offset from the pivot axis (pins 8a, 8b are offset a longitudinal distance from the pivot axis at 7, Fig. 2; according to the broadest reasonable interpretation, “offset” can mean offset in any direction or location).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10,258,359. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,258,359. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 for end effector assemblies having multiple degrees of movement based upon pulley and/or pin with slot type connections between the jaw member and the support shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771